Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139101 & (39)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  JAMES PLAGGEMEYER and RUTH                                                                           Diane M. Hathaway,
  PLAGGEMEYER,                                                                                                           Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 139101
                                                                    COA: 284016
                                                                    Muskegon CC: 07-045215-NI
  THOMAS LEE, SUSAN LEE, and RYAN
  E. LEE,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the May 12, 2009 judgment of the Court
  of Appeals is considered and, it appearing to this Court that the case of McCormick v
  Carrier (Docket No. 136738) is pending on appeal before this Court and that the decision
  in that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.

         YOUNG, J. (dissenting). I would deny leave to appeal, for the reasons stated in
  Justice Corrigan’s dissenting statement in McCormick v Carrier, 485 Mich ___ (Docket
  No. 136738, lv gtd order entered August 20, 2009).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2009                    _________________________________________
          1019                                                                 Clerk